Motion for reargument granted. In accordance with the agreement of the parties, the determination in this case is to accord with such determination as might be reached in Matter of Kerr v. Urstadt. (42 A D 2d 694). Such determination having now been made and such determination according with the view of this court previously expressed in the instant matter, the determination heretofore made [4l A D 2d 823], by order entered on April 19, 1973, is adhered to. Concur— Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.